Citation Nr: 1126762	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, a panic disorder, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a lung disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a November 2006 rating decision issued by the RO in St. Petersburg, Florida.  Jurisdiction resides with the RO in Montgomery, Alabama.

In February 2011, the Veteran testified during a video conference Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Veteran's psychiatric disorder on appeal requires clarification on remand.  Originally, the Veteran filed an application for entitlement to service connection for PTSD.  The medical records found in the claims file indicate that the Veteran is being treated for PTSD symptoms, but has been diagnosed with a panic disorder, chronic PTSD, and depression not otherwise specified.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Id.  Accordingly, the Board has broadened the scope of the Veteran's claim herein to encompass any and all psychiatric disorders reasonably raised by the record.  Thus, the Veteran's mental disorder claim has been recharacterized to include additional psychiatric disorders, as set forth above.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a lung disorder due to exposure to asbestos are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  In February 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

2.  The evidence of record does not show that the Veteran has a current right ear hearing loss disability, as defined by VA regulations. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, regarding the claim of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Right ear hearing loss was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Tinnitus Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

During his February 2011 Board hearing, the Veteran and his representative stated their intention to withdraw the claim of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.  This withdrawal has been reduced to writing in the transcript of the hearing associated with the claims file.  No allegations of errors of fact or law, therefore, remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)  and as interpreted by the Court, have been fulfilled by information provided to the Veteran in letters from the RO dated in November 2005 and May 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his original service connection claim for bilateral hearing loss, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

The Board notes that while the Court in Dingess/Hartman recently found that VCAA notice requirements applied to all elements of a claim, an additional notice as to disability ratings and effective dates was provided in the May 2006 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue decided on appeal have been met.

The duty to assist also has been fulfilled.  VA medical records have been obtained and the Veteran has been provided with a VA audiological examination.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with the claim being decided would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Right Ear Hearing Loss

In his May 2005 claim, the Veteran sought service connection for bilateral hearing loss.  In the April 2006 rating decision now on appeal, the RO granted service connection for left ear hearing loss and denied service connection for right ear hearing loss.  The Veteran has continued to appeal the denial of service connection for right ear hearing loss.  The Veteran essentially contends that he developed right ear hearing loss while in service and because his left ear hearing loss is service-connected his right ear hearing should also be service-connected.  Having carefully considered the claim in light of the record and the applicable law, the Board has determined that service connection is not warranted for right ear hearing loss.

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran's DD Form 214 shows that his occupational specialties in service were armored vehicle crew member and motor vehicle mechanic.  There is no indication from service personnel records that he ever participated in combat, but he did receive a marksman badge for the M-16 rifle, an expert badge for hand grenades, and a sharpshooter badge for the .45-caliber pistol.  Service treatment records are negative for complaints or treatment related to right ear hearing loss.  Several audiograms in graphical form found with the service treatment records do not show right ear hearing loss pursuant to Section 3.385, but they do suggest higher frequency right ear hearing loss in the 6000 Hz range.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The Veteran's February 1979 discharge examination showed actual right ear hearing loss because of a high reading at the 4000 Hz level.  Audiogram findings, in pure tone thresholds, in decibels, were as follows for the right ear:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
N/A
45

On a contemporaneous report of medical history, the Veteran checked the "no" box when asked whether he ever had hearing loss.  The discharge examiner failed to note any hearing loss disorder.  

VA outpatient medical records associated with the claims file do not show treatment for hearing loss in either ear.

The Veteran underwent a VA audiological examination in March 2006.  The VA examiner noted inconsistent audiogram findings regarding hearing loss in both ears.  For example, she noted that left ear hearing loss was found during the Veteran's entrance examination but not at discharge, and that right ear hearing loss was found at discharge but not in the March 2006 VA audiogram.  The Veteran reported that he was told he had hearing loss at discharge and that he now had difficulty with high pitched sounds.  He told the examiner that he wore hearing protection on the firing range and wore helmets when in a tank, but that he was still exposed to a lot of noise when he was not required to wear hearing protection.  He also said that he wore hearing protection post-service when he worked in a shipyard, when he served as a captain of a towboat for more than two decades, and when he rode a motorcycle.  Audiogram findings, in pure tone thresholds, in decibels, were as follows for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5

Speech recognition scores on the Maryland CNC Word List were 100 percent for the Veteran's right ear and 98 percent for the left ear.  Diagnosis was normal right ear hearing (from 500 to 4000 Hz) while the Veteran's left ear hearing loss and tinnitus were at least as likely as not attributable to acoustic trauma in service.  The examiner noted that the asymmetry noted in the high frequencies between left ear and right ear hearing was long standing and most likely secondary to the fact that the Veteran was a right-handed shooter.  

During his February 2011 Board hearing, the Veteran did not present any testimony about his claimed right ear hearing loss while his representative requested another VA examination (see transcript at pp. 6-7).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  That regulation only permits a finding of hearing loss disability where the threshold hearing level in any of the 500, 1000, 2000, 3000, and 4000 Hertz frequencies is 40 decibels or greater or at least three of those threshold levels are 26 decibels or greater.  Hensley, 5 Vet. App. at 160.

In order for the Veteran to be granted service connection for right ear hearing loss, there must be evidence of a service-connected disease or injury and a present disability, which is attributable to such disease or injury.  While there is evidence of exposure to acoustic trauma during service, the available post-service medical evidence does not reveal audiometric testing which demonstrates the pertinent level of right ear hearing loss required by regulation to constitute a disability.  The Veteran and his representative have not provided any evidence to require VA to provide another audiological examination at present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that VA must provide a medical examination or medical opinion only when there is competent evidence that the Veteran has a current disability).  The March 2006 VA audiological examination clearly shows that the Veteran does not currently meet the criteria for a right ear hearing loss disability under 38 C.F.R. § 3.385.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, service connection for a right ear hearing loss is not warranted.

In addition to the medical evidence, the Board has considered the assertions that the Veteran and his representative have advanced in connection with this appeal.  The Board does not doubt the sincerity of this Veteran who believes that his claimed right ear hearing loss is the result of events during military service.  His contentions in this regard, however, are outweighed by the overall totality of the objective findings, which, here, show no current right ear hearing disability for which service connection may be granted under VA regulations.  For all the foregoing reasons, the claim for service connection for right ear hearing loss must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal concerning the claim of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus is dismissed.

Service connection for right ear hearing loss is denied.


REMAND

Unfortunately, a remand is required for the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

At the outset, the Board notes that VA's duty to assist the Veteran in the development of his claims includes making reasonable efforts to help the Veteran procure pertinent records, whether or not they are in Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Here, testimony during the Veteran's Board hearing reveals that there may be relevant records regarding the remaining claims, which have not been obtained.

Specifically, during his February 2011 Board hearing, the Veteran's representative pointed out that a VA treatment note dated in August 2010 contained a physician's opinion that the Veteran's anxiety disorder was more likely than not linked to an incident in service.  (See transcript at pp. 13-14).  VA treatment records associated with the claims file are only dated from March 2006 to April 2009.  The Veteran also testified that after a panic attack at work he was treated by a private physician at Providence Hospital in Mobile in either the late 1990s or the early 2000s.  (See transcript at pp. 15-16).  The record was left open for 60 days after the hearing in order for the Veteran to furnish the information to his representative, who was then going to forward this material to the Board.  The Board notes that no VA or private treatment records have been submitted since the Veteran's hearing.

The Board notes that VA medical records associated with the claims file document the Veteran's visits to a VA outpatient clinic in Mobile, Alabama.  For example, a May 2006 VA medical record noted that the Veteran's lungs exhibited no rales or wheezes and a VA treatment record dated in October 2008 revealed that the Veteran took cough medicine for a congestion complaint.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, any additional records from the Mobile clinic must be obtained on remand.  Since the Board must remand for outstanding VA medical records that, if obtained, conceivably might assist in a determination of whether service connection is warranted for an acquired psychiatric disorder, and such records might provide additional evidence related to his lung disorder claim, the Board will also request that any pertinent private records be associated with the claims file as well.  

If any of the private or VA medical records obtained on remand disclose a possible connection between the Veteran's psychiatric disorder and military service, then he should be scheduled for a VA mental examination so that a medical opinion can be obtained regarding whether the Veteran has any acquired psychiatric disorder, to include PTSD, panic attacks, or depression and, if so, whether such is related to his period of military service.  Likewise, if the medical evidence obtained on remand shows that the Veteran has a currently diagnosed lung disorder, then the RO/AMC should consider scheduling the Veteran for an appropriate VA examination, if necessary to resolve the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for any lung or psychiatric disorders (including PTSD, anxiety, or depression).  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Mobile, Alabama VA outpatient clinic, since April 2009; and from the private Providence Hospital in Mobile, from either the late 1990s or early 2000s.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC shall then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, such as a VA examination to determine the nature and likely etiology of any acquired psychiatric disorder or lung disorder, it should be undertaken prior to further claims adjudication.  

3.  Thereafter, the RO/AMC will readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder and for a lung disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


